The opinion of the court was delivered by
Kellogg, J.
This was a joint action against the defendants, counting upon a promissory note executed by them to the plaintiff. In such a suit there can be but one judgment. The effect of the trial by Ira S. Scott was, to suspend judgment against the other defendants, until the result of the trial was ascertained. The liability of Ira S. Scott being ascertained in the justice court, the plaintiff was entitled to a joint judgment against all the defendants; and the rendition of separate judgments against them would have been irregular. The legal effect of the appeal taken by Ira S. Scott was, to vacate the judgment rendered by the justice, and to remove the entire case into the county court. The case being in the county court, the parties were necessarily there. The plaintiff was entitled, by the rules of court, to file a new declaration for the same cause of .action ; and it does not appear, that any evidence was offered under the general count, but such as tended to sustain the first count, and tended to prove, that the consideration for the note was money received of the plaintiff by all the defendants.. The reception of the general count was a matter resting in the discretion of the county court; and inasmuch as it did not change the form of action, or introduce a new cause of action, and there being no evidence received under it, except such as tended to sustain the first count, there was no error in this part 'of the case,
*127Nor was there any irregularity in the verdict. If the jury found that all the defendants were liable upon the contract, their verdict should be against all, although the defence might have been conducted by one of them. He defended the suit in the name of and for all the defendants.
There was no error in the proceedings of the county court, and the judgment of that court is affirmed.